 



Exhibit 10.13
Summary of Compensation of Non-Management Directors
of Bakers Footwear Group, Inc.
As of March 16, 2006
On March 16, 2006, the compensation of the non-management directors of Bakers
Footwear Group, Inc. (the “Company”) was modified as determined by the Board of
Directors of the Company. The following summarizes the compensation for the
Company’s non-management directors.
Non-management directors receive: (i) an annual retainer of $15,000, (ii) $1,000
per meeting attended, including committee meetings and meetings of the outside
directors, provided that the chairperson of the Audit Committee will receive
$1,500 per meeting of the Audit Committee and (iii) chairpersons of each
committee shall receive an additional $3,000 annually. Consistent with the
Company’s past practice of annual awards of stock options to non-management
directors, also on March 16, 2006, each of the Company’s non-management
directors was granted non-qualified stock options, subject to a five-year
vesting schedule, to purchase up to 5,000 shares of common stock at the exercise
price of $20.06 per share under the Bakers Footwear Group, Inc. 2003 Stock
Option Plan. The Company is also obligated to indemnify its directors against
certain expenses in certain circumstances under Missouri law and its charter
documents.

 